Citation Nr: 1442345	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-26 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to initial disability ratings for hearing loss in excess of 40 percent prior to September 20, 2013, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which granted service connection for the Veteran's hearing loss and assigned a 40 percent rating as of the April 17, 2009 date of claim.

In August 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The results of the June 2009 VA audiological evaluation show that the Veteran had Level VIII hearing loss in the right ear and Level VII hearing loss in the left ear.

2.  The results of the September 2013 VA audiological evaluation show that the Veteran has Level VII hearing loss in the right ear and Level IX hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 40 percent for hearing loss prior to September 20, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2013).

2.  The criteria for an initial disability rating in excess of 50 percent for hearing loss as of September 20, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met its duty to notify for this claim.  Service connection for hearing loss was granted in a September 2009 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  The Veteran received a notice letter in May 2009 which included information as to how VA determines the disability rating and effective date.  Therefore, additional notice under the Veterans Claims Assistance Act of 2000 (VCAA) is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, and records of his post-service treatment.

The Veteran was afforded VA compensation and pension examinations germane to his claim on appeal in June 2009 and September 2013.  These examination reports are adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluations of the claimed disability would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examiner fully described the functional effects caused by the Veteran's bilateral hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

This claim was remanded by the Board for additional development in August 2013.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA provided the Veteran with a new examination in September 2013 and readjudicated the appeal.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Initial Ratings for Bilateral Hearing Loss

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the appellant.  38 C.F.R. § 4.3.  The appellant is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Veteran's hearing loss has been evaluated at 40 percent prior to September 20, 2013, and at 50 percent thereafter, under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  As implemented below, the provisions of 38 C.F.R. § 4.86(b) apply to this case because the Veteran's pure tone thresholds went from 30 at 1000 Hz to 85 at 2000 Hz in the right ear and from 20 at 1000 Hz to 90 at 2000 Hz in the left ear in the June 2009 VA examination.  The Veteran's pure tone thresholds likewise went from 30 at 1000 Hz to 90 at 2000 Hz in the right ear and from 30 at 1000 Hz to 95 at 2000 Hz in the left ear in the September 2013 VA examination.

The Veteran contends that higher disability ratings for his hearing loss are warranted.

Following a review of the evidence of record, the Board finds that initial ratings for hearing loss greater than 40 percent prior to September 20, 2013, and greater than 50 percent thereafter, are not warranted.  In reaching this decision, the Board has reviewed the evidence of record, to include examination reports and the Veteran's statements.

In a June 2009 VA audiology examination, pure tone thresholds, in decibels, were:

June 2009

HERTZ



1000
2000
3000
4000
RIGHT
30
85
90
85
LEFT
20
90
85
90

The average decibel loss was 73 in the right ear and 71 in the left ear.  Speech discrimination was noted to be 66 percent in the right ear and 68 percent in the left.  The examiner diagnosed precipitous sloping mild-to-severe sensorineural hearing loss.  The audiometry test results equate to Level VII hearing in the right ear using Table VI (which is more beneficial to the Veteran than using Table VIA), and Level VI in the left ear using Table VI or VIA.  38 C.F.R. §§ 4.85, 4.86(b).  Pursuant to 38 C.F.R. § 4.86(b), the numerals VII and VI are then elevated to the next higher Roman numerals.  Applying the percentage ratings for hearing impairment found in Table VII, Level VIII hearing in the right ear and Level VII hearing in the left ear does not result in a rating in excess of the current evaluation of 40 percent prior to September 20, 2013.


In a September 2013 VA audiology examination, pure tone thresholds, in decibels, were:

Sep. 2013

HERTZ



1000
2000
3000
4000
RIGHT
30
90
90
85
LEFT
30
95
90
95

The average decibel loss was 74 in the right ear and 78 in the left ear.  Speech discrimination was noted to be 70 percent in the right ear and 56 percent in the left.  The examiner diagnosed sensorineural hearing loss.  The audiometry test results equate to Level VI hearing in the right ear using Table VI or VIA, and Level VIII in the left ear using Table VI (which is more beneficial to the Veteran than using Table VIA).  38 C.F.R. §§ 4.85, 4.86(b).  Pursuant to 38 C.F.R. § 4.86(b), the numerals VI and VIII are then elevated to the next higher Roman numerals.  Applying the percentage ratings for hearing impairment found in Table VII, Level VII hearing in the right ear and Level IX hearing in the left ear does not result in a rating in excess of the current evaluation of 50 percent effective as of September 20, 2013.

In evaluating the Veteran's claim, the evidence does not support the assignment of ratings greater than 40 percent prior to September 20, 2013, or greater than 50 percent thereafter, for his hearing loss.  Under the Rating Schedule a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  Therefore, the preponderance of the evidence is against the claim and entitlement to a higher evaluations is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's bilateral hearing loss, which include difficulty hearing and understanding others.  The rating criteria are therefore adequate to evaluate the bilateral hearing loss, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not submitted evidence of unemployability due to his bilateral hearing loss and, as the September 2013 examiner competently and credibly opined, his hearing loss should not prevent him from being able to secure or follow a substantially gainful occupation, including at a jewelry store.  Thus, TDIU is not raised by the record.


ORDER

Evaluations for hearing loss in excess of 40 percent prior to September 20, 2013, and in excess of 50 percent as of September 20, 2013, are denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


